Willson, J.
The indictment alleges that the defendant “ did unlawfully keep and exhibit a certain bank and table for the purpose of gaming.” We think the indictment is good and that the court did not err in overruling the exceptions to it. (Penal Code, Art. 361; Campbell v. The State, 2 Texas Ct. App., 187.)
The case was tried by the judge upon the facts as well as the law, and his conclusions are set forth in the judgment as follows: “That the defendant did keep and exhibit for the purpose of gaming a certain table known as a fifteen-ball pool table, and that it was shown that said table is one which is licensed by law, or of the kind of table upon which an occupation tax is demanded. The court finds as a matter of law that it is an offense to keep such a table for the purpose of gaming.”
There is a line of decisions in this State which hold that, under the law as it existed at the time they were rendered, it was not an offense to keep or exhibit, for the purpose of gaming, a table licensed by law, and upon which the license tax had been paid, or to bet upon such a table. (Houghton v. The State, 41 Texas, 136; The State v. Johnson, Id. 504; Longworth v. The State, .Id. 508; Chiles v. The State, 1 Texas Ct. App., 27; Harris v. The State, 9 Texas Ct. App., 308.) But these decisions have been overturned by express legislation. It is now- provided that the fact that a tax is levied upon such tables shall not be construed to exempt from the punishment prescribed by law, any person who may violate any of the provisions of Chapter 3 of the Penal Code, which chapter relates to gaming. (Acts Seventeenth Legislature, Chapter 55, pamph. laws, p. 58.) This positive enactment settles it beyond question that it is now a violation of law to keep or exhibit a table for the purpose of gaming, *215notwithstanding such table may be licensed under the law, and that it is likewise an offense to bet or wager upon such a table. This precise question has heretofore been decided and settled by this court in accordance with the views herein expressed, in Reeves v. The State, 12 Texas Ct. App., 199.
The judgment is affirmed.

Affirmed.

Opinion delivered November 15, 1882.